Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 3/1/2021 regarding claim rejection under 35 U.S.C. 112(b) in claim 3 has been fully considered and are persuasive. Thus, the 112(b) claim interpretation in claim 3 has been withdrawn. The applicant has amended the claim.

Applicant's arguments with respect to claim(s) 3-4 regarding claims interpretation under 35 U.S.C. 103 have been fully considered but they are not persuasive. 


includes a first timer with a predetermined first expiration time and a second timer with a predetermined second expiration time”. This can be seen on page 5 of the remarks filed. It is cited in Corkum that “a system that set the fault status indicator to indicate the detected fault condition can include activating a timer to keep track of time, and the system maintains a state of the fault status indicator to indicate the detected fault for at least the predetermined amount of time based on the time tracked by the timer” in [0018]; “a first time duration prior to occurrence of the fault condition … a second time duration, in response to detecting the fault condition” in [0039]. Since a first time duration and second time duration are taught by Corkum in [0039] and a timer is taught in [0034], it would be obvious to use more than one timer. Duration is how long something lasts, from beginning to end, and a timer measure specific time intervals. Thus, first time duration and second time duration are similar to using a first and second timer, wherein each timer would measure a time duration or interval. It is known in the art to use two timers instead of two time durations as using two timers would allow for the durations to be simultaneous and concurrent. As evidence, it can be seen in US 20050268166 [0011], [0013] and [0029]. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2D 669, 124 USPQ 378 (CCPA 1960)”. 



	Claim Rejections - 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Hammer US 2010/0164717” in view of “Corkum EP 2522974”.
Regarding claim 3, Hammer teaches “a field device for determining a process variable in process automation ([0003]), comprising: a sensor for detecting and converting the process variable into an electrical measuring signal ([0048], Figure 1, #1); an evaluation facility for processing the measuring signal to form a measured value [0048], Figure 1, #3); an output facility for outputting the measured value ([0049], Figure #1); and a diagnostic facility for monitoring a function of the field device and generating and outputting status reports, the diagnostic facility being configured to report at least one predetermined error, upon detection of the least one predetermined error ([0004]; [0013] teaches “fault report profile, which exclusively contains those field-device-specific faults, which are relevant for a certain application”; “an interface” [0014]; “via which a user provides the fault report profile and stores such in memory,  and” [0015]; “a means for output of fault reports, which exclusively outputs fault reports of faults contained in the fault report profile” [0016]), via a status report, to at least one of (i) identify the output measured value as temporarily invalid via a status report (“the evaluation is a status report” [0018]; “which reports a failure of the field device or a portion thereof” [0019]; “which reports that the output signal is temporarily incorrect” [0020]).”
Hammer does not explicitly teach “binary status report, wherein the diagnostic facility includes a first timer with a predetermined first expiration time and a second timer with a predetermined second expiration time; wherein the second expiration time is shorter than the first expiration time; wherein the first and second timers are started upon detection of the error and are reset at an end of the detected error; wherein the first timer triggers the output of the replacement value when the first expiration time has elapsed; wherein the second timer reports the error via the first binary status report 
Corkum teaches “binary status report ([0113] teaches “binary digital signals stored with a computing system memory, such as a computer data storage such as memory”; “processing the received signal to produce an output signal” [0038]; “display screen” [0091];  Corkum’s system use a computer with a software, a fault detection circuit, and store binary digital signals in the computer memory. A computer software is capable of generating a binary status report when needed as it is working with binary numbers), wherein the diagnostic facility includes a first timer with a predetermined first expiration time and a second timer with a predetermined second expiration time ([0018] teaches “a system that set the fault status indicator to indicate the detected fault condition can include activating a timer to keep track of time, and the system maintains a state of the fault status indicator to indicate the detected fault for at least the predetermined amount of time based on the time tracked by the timer”; [0034]; [0039] teaches “a first time duration prior to occurrence of the fault condition … a second time duration, in response to detecting the fault condition”; [0041] & [0043]; i.e. Corkum’s system can set different time durations, thus it should be able to set up and activate more than one timers with different expiration time and durations, “Note that the fault status indicator circuit 330, signal processor 140, and method of signal processing as disclosed with respect to FIG. 3 can be implemented in a number of different ways” [0067], [0074]); wherein the second expiration time is shorter than the first expiration time ([0077] teaches “the predetermined time amount of time (e.g., minimum time value X) of setting the fault status indicator signal 368 can be based on a time constant (e.g., causing a - 3 dB signal attenuation), tau, of a low pass filter 380 through which the sensor signal is passed to a downstream resource 390“; [0078] teaches “the predetermined time amount of time is greater than 4 times the time constant, tau. In a more specific embodiment, the minimum duration of time to latch a fault condition (once it is verified as being valid) is a 4.6 * tau; where tau is the time constant of the low pass filter 380”; [0021] teaches “the system adjusts the magnitude of the output signal to be substantially different than the magnitude of the received signal for at least a portion of the predetermined amount of time even though the fault condition associated with the received signal terminates before expiration of the predetermined amount of time”; i.e. Corkum’s system can adjust the magnitude of the output signal when necessary, and also use a computer and a signal processor that sets a predetermined amount of time [0105], thus it should be able to set different time with differ durations; “Note that the fault status indicator circuit 330, signal processor 140, and method of signal processing as disclosed with respect to FIG. 3 can be implemented in a number of different ways” [0067], [0074]); wherein the first and [0011] teaches “the system monitors the integrity of the signal, the system responses to detecting that there is no longer a fault associated with the monitored signal after the predetermined amount of time, and the system subsequently modifies the fault status indicator to indicate absence of the fault condition”; [0056]; i.e. when the system detects fault (“error”), its fault status indicator indicates fault status, the timer also starts tracking duration of the fault status, and then the system modifies the fault status. The system also use a computer and a signal processor that sets a predetermined amount of time [0105], hence, the system can also reset the timers when fault are no longer detected or exist); wherein the first timer triggers the output of the replacement value when the first expiration time has elapsed ; wherein the second timer reports the error via the first binary status report when the second expiration time has elapsed ([0020] teaches “During the fault condition, the system adjusts the magnitude of the output signal to be substantially different than the magnitude of the received signal at least for the predetermined amount of time to ensure notification of the fault condition through a filter”; [0038] teaches “processing the received signal to produce an output signal”; i.e. as the system can adjust the magnitude of the output signal for a certain period of time and notify the fault status, the signal processor can also be set up to trigger an output status signals (“binary status report”) when one of set up durations time is expired. Furthermore, the system uses a computer with hardware and software, a processor, a signal processor and I/O interface [0089] & [0091], thus it should be able to output a replacement value for a first timer when a first expiration time has elapsed, and the second timer reports an error via the first binary status report); and wherein the report is resettable by an acknowledgment signal at a point in time at which the diagnostic facility identifies the output measured value as valid via the second binary status report ([0011] teaches “the system monitors the integrity of the signal, the system responses to detecting that there is no longer a fault associated with the monitored signal after the predetermined amount of time, and the system subsequently modifies the fault status indicator to indicate absence of the fault condition”; [0056]; [0106]; [0038] teaches “processing the received signal to produce an output signal”; the signal processor “transmits the output signal to a remote resource to notify the remote resource”, Figures 8, #830; i.e. the system monitor and verify the fault status signal, and then trigger output signal that indicates the absence of the fault condition. Therefore, the system should also be able to generate output report when needed).”
It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to have modified Hammer in view of Corkum to have a first timer with a predetermined first expiration time and a second timer with a predetermined second expiration time which is shorter than the first expiration time. Corkum discloses 


Regarding claim 4, the combination of Hammer and Corkum teach the claim invention as applied in Claim 3. Hammer further teaches “the field device as claimed in claim 3, wherein the output facility is configured to output the measured value as an analog output signal ([0055] teaches “The output of analog output signals occurs very frequently via a line-pair, here the two connection lines 23, connected to the output unit 9”).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863